DETAILED ACTION
This Office action is in reply to application no. 16/830,668, filed 26 March 2020.  Claims 1-10 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories, as each is directed either to a non-transitory computer-readable recording medium (manufacture), method (process) or apparatus (machine).  The claim(s) recite(s) accepting at least two question answers, analyzing them in no particular way and determining results for at least two categories or variables (referred to in the claims as axes), and conditionally presenting a portfolio of financial assets that is in some unspecified way related to one of the categories or variables. 
As the result of all this is to present a portfolio of assets, this is a commercial interaction and thus one of the “certain methods of organizing human activity” deemed abstract.  Further, these are steps which, in the absence of a computer, could be performed mentally or with pen and paper.  A human financial analyst can ask a person two questions and receive their answers, e.g. verbally, can analyze them according to two different categories (e.g. risk tolerance, sectors of interest) and can, from memory or by consulting paper records, recommend investments that appear to match to the potential investor’s interests.  None of this would present any difficulty, and none requires any technology beyond, at most, a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond using the computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only manipulate information about a respondent’s answers to questions, categorizing the answers, selecting investment products and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; in the end, as the courts have pointed out, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying a computer program is for “causing a computer to execute processes of” the abstract steps does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  No claim includes anything more than a computer with a memory and instructions.  These elements are recited at a high degree of generality and it appears, though not entirely clear, ¶ 43, that it need include nothing more than what is typically found in a “personal computer” or “mobile terminal device”, either of which would encompass a generic computer.
The computer only performs generic computer functions of manipulating data in no particular manner and sharing data with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are considered individually.  The other independent claims are simply different embodiments but in each case are directed, at most, to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claim 2 is simply further descriptive of the type of information being manipulated, claims 3-6 and 8 simply describe the output, which is nonfunctional printed matter of no patentable significance and which in any case does nothing to make the invention less abstract, and claim 7 simply recites further, similar manipulation of information.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al. (U.S. Publication No. 2017/0124662) in view of Gerard et al. (U.S. Publication No. 2015/0278952).

In-line citations are to Crabtree.
With regard to Claim 1:
Crabtree teaches: A non-transitory computer-readable recording medium recording a portfolio presentation program for causing a computer to execute processes [0010; “module stored in a memory of and operating on a processor of a computing device”] of: 
accepting answers to a questionnaire that includes a plurality of questions; [0032; it “retrieves one or more streams of data” from “web based questionnaires and surveys”]
analyzing the accepted answers and generating evaluation results of the answers in each of a plurality of evaluation axes; [id.; it “represents all data as directed graphs where the transformations are nodes and the result messages between transformations edges of the graph” and stores it as “multiple dimension time series data”; multiple dimensions read on multiple axes] and… 
referring to a storage unit that stores the evaluation axes and portfolios of financial assets in association with each other [0032; the “multiple dimension time series data” are all stored together in a “”, which reads on them being stored in association with each other] and presenting a portfolio of financial assets [0016; once the analysis is complete, it will “present comprehensive data and estimate driven predictive recommendations in emerging insurance markets using several possible presentation model formats”] that corresponds to the accepted one or more evaluation axes. [0038; it “takes into account financial impact across all monitored assets” in a “portfolio” and includes a “multi-peril analysis” which, again, reads on multidimensionality and therefore multiple axes]

Crabtree does not explicitly teach taking a step when selection of one or more evaluation axes from the plurality of evaluation axes is accepted, but it is known in the art.  Gerard teaches a method of leveraging behavior to create equity portfolios. [title] Companies may be associated with “investment products” such as “index portfolios”, for example “companies or corporations associated with a payment card company”, and these are chosen “according to a set of selection criteria” followed by two different categories or dimensions of such criteria. [0057] Consumer sentiment may be obtained “via a survey approach” such as by the use of “questionnaires”. [0084] Gerard and Crabtree are analogous art as each is directed to electronic means for managing portfolios based on information gleaned from surveys.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gerard with that of Crabtree to reduce the likelihood of herding behavior on the part of investors; [Gerard, 0006] further, it is simply a substitution of one known part for another with predictable results, simply using a particular asset according to a selection as in Gerard rather than using Crabtree’s selection means; the substitution produces no new and unexpected result.

In this and the subsequent claims, the content of information which is merely transmitted or displayed and not then further processed consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and thus is considered but given no patentable weight.  References where provided are for the purpose of compact prosecution.

With regard to Claim 2:
The non-transitory computer-readable recording medium according to claim 1, wherein 
the acceptance process accepts the answers to the questionnaire that includes a question determined on the basis of a financial service usage status. [Gerard, 0067 as cited above; one of the criteria referred to above is volume of payment card transaction sales]

This claim is not patentably distinct from claim 1, which does not include a step of determining questions; since the only limitation here is how a question was determined, it refers to steps not within the scope of the claimed invention and is thus considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 3:
The non-transitory computer-readable recording medium according to claim 1, wherein 
based on information that regards assets, the presentation process further presents a holding status of assets whose difference from a total amount of assets that corresponds to the answers falls within a predetermined range.

This claim is not patentably distinct from claim 1, as the only positively claimed step is presentation of information.  As mentioned above, this is nonfunctional printed matter which is considered but given no patentable weight.  The remainder of the claim beginning with “whose difference” presents merely a coincidental fact of data; the instructions stored on the claimed medium to nothing to cause or enforce the coincidence, so it is likewise considered but given no patentable weight.

With regard to Claim 4:
The non-transitory computer-readable recording medium according to claim 1, causing the computer to further execute a process of displaying a display screen on which. a financial product that corresponds to the portfolio presented by the presentation process is displayed to be purchasable. [Crabtree, 0016 as cited above in regard to claim 1]

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  Further, the phrase “to be purchasable” consists entirely of intended-use language which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8:
The non-transitory computer-readable recording medium according to
claim 1, wherein
the presentation process selects and presents part or all of information
that regards the evaluation results. [0016 as cited above in regard to claim 1; the system presents all of the information which it presents]

With regard to Claim 9:
Crabtree teaches: A portfolio presentation method, comprising:
accepting, by a computer, [0010; “computing device”] answers to a questionnaire that includes a plurality of questions; [0032; it “retrieves one or more streams of data” from “web based questionnaires and surveys”]
analyzing the accepted answers and generating evaluation results of the answers in each of a plurality of evaluation axes; [id.; it “represents all data as directed graphs where the transformations are nodes and the result messages between transformations edges of the graph” and stores it as “multiple dimension time series data”; multiple dimensions read on multiple axes] and… 
referring to a storage unit that stores the evaluation axes and portfolios of financial assets in association with each other [0032; the “multiple dimension time series data” are all stored together in a “”, which reads on them being stored in association with each other] and presenting a portfolio of financial assets [0016; once the analysis is complete, it will “present comprehensive data and estimate driven predictive recommendations in emerging insurance markets using several possible presentation model formats”] that corresponds to the accepted one or more evaluation axes. [0038; it “takes into account financial impact across all monitored assets” in a “portfolio” and includes a “multi-peril analysis” which, again, reads on multidimensionality and therefore multiple axes]

Crabtree does not explicitly teach taking a step when selection of one or more evaluation axes from the plurality of evaluation axes is accepted, but it is known in the art.  Gerard teaches a method of leveraging behavior to create equity portfolios. [title] Companies may be associated with “investment products” such as “index portfolios”, for example “companies or corporations associated with a payment card company”, and these are chosen “according to a set of selection criteria” followed by two different categories or dimensions of such criteria. [0057] Consumer sentiment may be obtained “via a survey approach” such as by the use of “questionnaires”. [0084] Gerard and Crabtree are analogous art as each is directed to electronic means for managing portfolios based on information gleaned from surveys.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gerard with that of Crabtree to reduce the likelihood of herding behavior on the part of investors; [Gerard, 0006] further, it is simply a substitution of one known part for another with predictable results, simply using a particular asset according to a selection as in Gerard rather than using Crabtree’s selection means; the substitution produces no new and unexpected result.

With regard to Claim 10:
Crabtree teaches: An information processing apparatus comprising: 
a memory; and 
a computer coupled to the memory [0010; “module stored in a memory of and operating on a processor of a computing device”] and configured to:
accept answers to a questionnaire that includes a plurality of questions; [0032; it “retrieves one or more streams of data” from “web based questionnaires and surveys”]
analyze the accepted answers and generate evaluation results of the answers in each of a plurality of evaluation axes; [id.; it “represents all data as directed graphs where the transformations are nodes and the result messages between transformations edges of the graph” and stores it as “multiple dimension time series data”; multiple dimensions read on multiple axes] and… 
refer to a storage unit that stores the evaluation axes and portfolios of financial assets in association with each other [0032; the “multiple dimension time series data” are all stored together in a “”, which reads on them being stored in association with each other] and present a portfolio of financial assets [0016; once the analysis is complete, it will “present comprehensive data and estimate driven predictive recommendations in emerging insurance markets using several possible presentation model formats”] that corresponds to the accepted one or more evaluation axes. [0038; it “takes into account financial impact across all monitored assets” in a “portfolio” and includes a “multi-peril analysis” which, again, reads on multidimensionality and therefore multiple axes]

Crabtree does not explicitly teach taking a step when selection of one or more evaluation axes from the plurality of evaluation axes is accepted, but it is known in the art.  Gerard teaches a method of leveraging behavior to create equity portfolios. [title] Companies may be associated with “investment products” such as “index portfolios”, for example “companies or corporations associated with a payment card company”, and these are chosen “according to a set of selection criteria” followed by two different categories or dimensions of such criteria. [0057] Consumer sentiment may be obtained “via a survey approach” such as by the use of “questionnaires”. [0084] Gerard and Crabtree are analogous art as each is directed to electronic means for managing portfolios based on information gleaned from surveys.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gerard with that of Crabtree to reduce the likelihood of herding behavior on the part of investors; [Gerard, 0006] further, it is simply a substitution of one known part for another with predictable results, simply using a particular asset according to a selection as in Gerard rather than using Crabtree’s selection means; the substitution produces no new and unexpected result.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al. in view of Gerard et al. further in view of Bagga et al. (U.S. Publication No. 2016/0142783).

With regard to Claim 5:
The non-transitory computer-readable recording medium according to claim 4, wherein
the display process refers to a template with which weights of the respective financial products are derivable from the evaluation results, and determines an arrangement order of the financial products on the display screen so that a financial product that has a higher weight is displayed on an upper side.

Crabtree and Gerard teach the medium of claim 4 but do not explicitly teach using a template or displaying results in weight order, and though the latter is of no patentable significance as being nonfunctional printed matter, it is known in the art.  Bagga teaches a personalized menu system [title] which makes extensive use of templates. [0058] It can track a type of “asset”, [0160] and presents results in order of “weight” in response to “queries”. [0158] Bagga and Crabtree are analogous art as each is directed to electronic means for managing information related to an asset and reacting to user input such as queries or answers to questions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bagga with that of Crabtree and Gerard in order to be able to respond to a query, as taught by Bagga; further, it is simply a substitution of one known part for another with predictable results, simply creating output by using Bagga’s template and weight-ordering rather than by the means of Crabtree; the substitution produces no new and unexpected result.

With regard to Claim 6:
The non-transitory computer-readable recording medium according to claim 5, causing the computer to further execute a process of
when each financial product is purchased on the display screen, updating the template so as to increase the weight of the purchased product.

This claim is not patentably distinct from claim 5.  First, the claim is entirely conditional, only taking a step when a product is purchased, but claim 5 does not require anyone to purchase a product, so this step may not take place at all.  Conditional steps do not distinguish over the art as they may always be omitted.  Even if it were otherwise, the step conditionally taken consists entirely of nonfunctional printed matter which is considered but given no patentable weight; at most this changes what is displayed on the screen, and it is not clear that it even does that.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al. in view of Gerard et al. further in view of Joynt et al. (U.S. Publication No. 2017/0358043).

With regard to Claim 7:
The non-transitory computer-readable recording medium according to claim 4, causing the computer to further execute a process of
analyzing a relationship between the answers to the questionnaire and whether or not each financial product has been purchased on the display screen, wherein
based on the relationship analyzed by the analysis process and the answers to the questionnaire, the display process further determines the arrangement order of the financial products on the display screen so that a financial product that is more likely to be purchased is displayed on an upper side.

Crabtree and Gerard teach the medium of claim 4 including analyzing user input as cited above and displaying information in a rank order, [Gerard, 0096] but do not explicitly teach determining an display arrangement that emphasizes purchase likelihood, but it is known in the art.  Joynt teaches a platform for purchase demand of assets [title] which generates “a visual representation” of information about certain “assets at an interface on a display” which may “visually indicate” the “likelihood of a purchase” of a particular asset. [0030] Joynt and Crabtree are analogous art as each is directed to electronic means for managing information about assets.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Joynt with that of Crabtree and Gerard in order to provide improved demand information to a property owner, as taught by Joynt; [0002] further, it is simply a substitution of one known part for another with predictable results, simply using Gerard’s method of providing objects in rank order while using Joynt’s likelihood of purchase as the basis of the ranking; the substitution produces no new and unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694